Case 1:18-cr-00879-SHS Document 223 Filed 06/25/20 Page 1 of 1




                                           MEMO ENDORSED




                               The sentencing is adjourned to September 25, 2020, at
                               11:00 a.m. Defense submissions are due by September
                               11, the government's submissions are due by
                               September 18.
                               Dated: New York, New York
                                       June 25, 2020
